7 N.Y.3d 842 (2006)
In the Matter of MATTHEW A. SIEGEL (Admitted as MATTHEW ALLEN SIEGEL), a Disbarred Attorney.
Court of Appeals of New York.
Submitted August 28, 2006.
Decided September 21, 2006.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying appellant's motion for clarification of the decision and order denying reinstatement, an extension of time to seek reargument and/or renewal of his application for reinstatement, and/or leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.